                 Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 1 of 12


AO 88B (Rev 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       United States District Court
                                                                          for the
                                                    Southern District of New York
                        Virginia L. Giuffre
                                                                              )
                               Plaintiff                                      )
                                                                                      Civil Action No.          1:19-CV-03377-LAP
                               v.                                             )
                         Alan Dershowitz                                      )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                             Boies Schiller Flexner LLP

                                                       (Name ofperson to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A


                           Kamins PC
 Place: AidalarBertuna“8r
        Attn: Imran Ansari
                                                                                        Date and Time:                   .
        546 Fifth Avenue, 6th Floor
        New York, NY 10036
                                                                                                 ffij/j T# dip
     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:      /2/3//4
                                   CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) Alan Dershowitz
_______________________________________ _____________________, who issues or requests this subpoena, are:
 Howard Cooperand Christian Kiely, Todd & Weld LLP, One Federal Street, 27th Floor, Boston, MA 02110
 hcooper@toddweld.com; ckiely@toddweld.com, 617-720-2626

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 2 of 12


                                                                                                                                      2)
AO 88B (Rev 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page

Civil Action No. 1:19-CV-03377-LAP

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            □ I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                   ; or

            □ I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $

My fees are $                                      for travel and $                             for services, for a total of $               0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server‘s address


Additional information regarding attempted service, etc.:
                  Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 3 of 12


                                                                                                              in a Civil Action(Page 3)
AO 88B (Rev 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (I) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may. instead of quashing or
regularly transacts business in person, or                                        modifying a subpoena, order appearance or production under specified
   (B) within the slate where the person resides, is employed, or regularly       conditions if the serving party
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship, and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command
   (A) production of documents, electronically stored information, or              (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
    (B) inspection of premises at the premises to be inspected.                      (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kepi in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form far Producing Electronically Stored Jrfformalion Eot Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duly and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information In more than one form.
fails to comply.                                                                     (D) Inaccessible Electronicuily Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost On motion to compel discovery or for a protective
documents, electronically stored information, or tangible tilings, or to          order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial                                                                 requesting party shows good cause, considering the limitations of Rule
    (B) Objections. A person commanded to produce documents or tangible           26(b)(2)(C). The court may specify conditions for the discovery
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested         under a claim that it is privileged or subject to protection as trial-preparation
 file objection must be served before the earlier of the time specified for        material must:
compliance or 1-1 days after the subjrocna is served. If an objection is made,         (i) expressly make the claim; and
the following rules apply:                                                             (11) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice lo the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim
order compelling production or inspection                                            (B) Information Produced. If information produced in response to a
       (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basts for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
    (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
 compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
      (i) fails to allow a reasonable time lo comply;                              present the information under seal to the court for the district where
      (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
 specified in Rule 45(c);                                                           produced the information must preserve the information until lire claim is
      (ill) requires disclosure of privileged or other protected matter, if no     resolved.
 exception or waiver applies, or
      (iv) subjects a person to undue burden,                                      (g) Contempt.
                                                                                   The court for the district where compliance is required—and also, after a
   (B) When Permitted To protect a person subject to or affected by a
                                                                                   motion is transferred, the issuing court—may hold in contempt a person
 subpoena, the court for the district where compliance is required may. on
                                                                                   who. having been served, fails without adequate excuse to obey the
 motion, quash or modify the subpoena if it requires:
                                                                                   subpoena or an order related to it.
       (i) disclosing a trade secret or other confidential research,
 development, or commercial information; or



                                          For access to subpoena materials, see Fed. R. Civ. P 45(a) Committee Note (2013).
       Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 4 of 12



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 VIRGINIA L. GIUFFRE,

       Plaintiff,
                                                       Civil Action No. 19-cv-03377-LAP
 v.

 ALAN DERSHOWITZ,

       Defendant.


 ALAN DERSHOWITZ,

       Counterclaim Plaintiff,

 v.

 VIRGINIA L. GIUFFRE,

       Counterclaim Defendant.



                                         SCHEDULE A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Defendant and Counterclaim

Plaintiff Alan Dershowitz (“Dershowitz”) requests that Boies Schiller Flexner LLP (“BSF”)

produce for inspection and copying all documents and things listed below to Imran Ansari at the

offices of Aidala, Bertuna & Kamins PC, 546 Fifth Avenue, Sixth Floor, New York, NY 10036,

within thirty (30) days of service of this subpoena.

                                         DEFINITIONS

        The words and phrases used in these Requests shall have the meaning ascribed to them

under the Federal Rules of Civil Procedure and the Local Rules of the United States District Court
          Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 5 of 12



for the Southern and Eastern Districts of New York, including Local Rules of Civil Procedure 26.3

definitions for “communication,” “document,” “identify,” “parties,” “person,” and “concerning.”

The Definitions expressly include hard copy documents and electronically stored information—

including writings, drawings, graphs, charts, photographs, sound recordings, images, and other

data or data compilations. Dershowitz expressly requests forensic images of all electronically

stored information (e.g., the document and data, and its metadata). The Definitions also expressly

include tangible things.

          In addition, the following terms shall have the meanings set forth below whenever used in

any Request. The following Definitions apply to the Instructions and Requests below and are

incorporated into each Instruction and Request as if fully set forth therein:

          1.     “Action” means the lawsuit captioned Virginia L. Giuffre v. Alan Dershowitz, Civil

Action No. 19-cv-03377-LAP.

          2.     “You,” “Your” and “BSF” means Boies Schiller Flexner LLP, inclusive of

individual attorneys within the firm, including but not limited to, David Boies, Sigrid McCawley,

Joshua Schiller, and Your agents, representatives, all persons acting on Your behalf, and any and

all persons associated with, affiliated with, or controlled by You

          3.     “Giuffre” means Virginia L. Giuffre (née Roberts), her agents, representatives, all

persons acting on her behalf, and any and all persons associated with, affiliated with, or controlled

by her.

          4.     “Dershowitz” means Defendant and Counterclaim Plaintiff Alan Dershowitz.

          5.     “Epstein” means Jeffrey E. Epstein, his agents, representatives, all persons acting

on his behalf, and any and all persons associated with, affiliated with, or controlled by him.




                                                  2
       Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 6 of 12



          6.    “Wexner” means Leslie Wexner, his agents, representatives, all persons acting on

his behalf, and any and all persons associated with, affiliated with, or controlled by him.

          7.    “Complaint” means the Complaint filed by Giuffre in the Action.

          8.    “Counterclaim” means the Counterclaim filed in the Action.

          9.    “Answer” means the Answer and Affirmative Defenses filed by Dershowitz in the

Action.

          10.   “CVRA Action” means the lawsuit captioned Jane Doe 1 and Jane Doe 1 v. United

States, Civil Action No. 08-cv-80736-KAM, filed in the United States District Court for the

Southern District of Florida.

          11.   “Income” includes, without limitation, any revenue, payments, compensation,

remuneration, financial benefit or support or any other financial consideration, or provision of any

other thing of value.

          12.   “Person” means any natural person or any legal entity, including, without limitation

any business or governmental entity or association.

          13.   “Document” or “Documents” shall have the broadest meaning possible under Rules

26 and 34 of the Federal Rules of Civil Procedure and shall include without limitation: documents;

ESI; Communications in written, electronic, and recorded form; and tangible things.

          14.   “ESI” means electronically stored information as defined by and used in the Federal

Rules of Civil Procedure.

          15.   “Communication” means any oral or written exchange of words, thoughts or ideas

with another person or entity, whether in person, in group, by telephone, by letter, by fax, by

electronic mail, by text message, or otherwise.




                                                  3
       Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 7 of 12



       16.     The singular includes the plural and vice versa, except as the context may otherwise

require; reference to any gender includes the other gender; the words “and” and “or” shall be

constructed as either conjunctive or disjunctive in such manner as will broaden as widely as

possible the scope of any request for production; the word “all” means “any and all”; the word

“any” means “any and all”; the word “including” means “including but not limited to.”

       15.     The words “concerning,” “regarding,” “reflecting,” and/or “relating to” mean

describing, discussing, constituting, containing, considering, embodying, evaluating, mentioning,

memorializing, supporting, collaborating, demonstrating, proving, evidencing, showing, refuting,

disputing, rebutting, regarding, controverting, contradicting, made in connection with or by reason

of, or derived or arising therefrom.

                                        INSTRUCTIONS

       1.      You must furnish all non-privileged documents within Your possession, custody, or

control including any documents in Your constructive possession whereby You have the right to

compel production of documents from a third party—as well as those which are reasonably

available to You, including documents and information in the possession of Your Attorneys, agents,

representatives, consultants, accountants, advisors, or investigators, regardless of the location of

such documents.

       2.      All documents should be produced in single page tiff format, with corresponding

document level text files containing the OCR or extracted text. The filename of the text file should

correspond to the Bates number of the first page of the document; the filename of the image file

should correspond to the Bates number of the document. The Bates number should have a prefix

and contain 7 digits and no spaces, for example SAMPLE0000001. The production should be

accompanied by: (i) a load file suitable for loading the data into a litigation database that defines




                                                 4
       Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 8 of 12



document breaks, attachments, metadata, and other information; and (ii) a cross-reference file that

facilitates the linking of the produced tiff or native file with a litigation database.

        3.      For documents maintained electronically, the following fields should be included,

at a minimum: Bates Begin, Bates End; Bates Begin Attach; Bates End Attach; Attachment

Document; Pages; Author; Custodian/Source; Date Created; Date Last Modified; Date Received;

Date Sent; Time Sent; Document Extension; Email BCC; Email CC; Email From; Email

Subject/Title; Email To; Original Filename; File Size; Original Folder Path; MD5 Hash; Parent

Document ID; Document Title; Time Zone; Text Link; Native Link.

        4.      For any electronically stored documents that cannot be interpreted in TIFF format

(including, but not limited to, spreadsheets, presentations, databases, logs, video and audio files),

you should produce a Bates numbered TIFF placeholder and a native version of that file, with the

native version named by its Bates numbers.

        5.      All drafts of a responsive Document must be produced, as well as all non-identical

copies of the Document. Any comment, notation, or other marking shall be sufficient to distinguish

Documents that are otherwise similar in appearance and to make them separate Documents for

purposes of Your response. Any preliminary form, intermediate form, superseded version, or

amendment of any Document is to be considered a separate Document.

        6.      Each paragraph and subparagraph of these Instructions and the Requests, as well as

the definitions herein, shall be construed independently, and no paragraph or subparagraph or

definition shall limit the scope of any other.

        7.      If You object to any Request or any part of a Request, identify the part to which

You object, state the objection(s) with specificity, and provide a response to the remaining

unobjectionable part.




                                                   5
       Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 9 of 12



       8.      If You object to all or any part of a Request, the objection must state whether any

responsive Documents are being withheld on the basis of that objection.

       9.      If You claim any privilege or similar basis for not producing a requested document,

please provide a privilege log consistent with Local Rule 26.2.

       10.     If You have no Documents in Your possession, custody, or control that are

responsive to a particular Request, please so state.

       11.     To the extent that any information that is responsive to the Requests has been

destroyed, lost or misplaced, please identify that information by type and author and the date and

manner in which the information was destroyed, lost or misplaced.

       12.     The Requests, Definitions, and Instructions herein are propounded for the purpose

of discovery and are not to be taken as a waiver of or prejudice to any objections that may be made

at any hearing or trial in this Action to the introduction of any evidence relating to Documents

responsive to these Requests or as an admission of the authenticity, relevance, or materiality of

Documents responsive to these Requests.

       13.     The following Requests are both general and specific, and to the degree that a more

specific Request seeks documents that also happen to be responsive to a more general Request, the

more specific Request does not limited the breadth of the documents which are requested by and

responsive to the more general Request.

       14.     Unless otherwise stated, the relevant time period for these Requests is January 1,

1998 through the date of Your response.

       15.     Dershowitz specifically requests that You supplement Your responses to these

Requests as required under Fed. R. Civ. P. 26(e).




                                                  6
       Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 10 of 12



                               REQUESTS FOR PRODUCTION

       1.       All Documents concerning Communications between BSF and Giuffre concerning

Dershowitz.

       2.       All Documents concerning Communications between BSF and Giuffre concerning

Wexner.

       3.       All Documents concerning Communications between BSF and Wexner.

       4.       All Documents concerning Communications between BSF and any media outlet

concerning Giuffre and/or Dershowitz.

       5.       All Documents concerning Communications between BSF and any journalist,

reporter and/or author concerning Giuffre and/or Dershowitz.

       6.       All Documents concerning Communications between BSF and the individual

known as Patrick Kessler.

       7.       All Documents concerning Communications between BSF and Stanley Pottinger

concerning the individual known as Patrick Kessler.

       8.       All Documents concerning Communications between BSF and the New York

Times, and/or other media outlets, concerning the individual known as Patrick Kessler.

       9.       All Documents concerning Communications between BSF and law enforcement

concerning the individual known as Patrick Kessler.

       10.      All Documents concerning Communications between BSF and any of the following

individuals, their agents, representatives, all persons acting on their behalf, and any and all persons

associated with, affiliated with, or controlled by them:

             a. Epstein;

             b. Wexner;




                                                  7
      Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 11 of 12



             c. Ghislaine Maxwell;

             d. Bill Richardson;

             e. George Mitchell;

             f. Thomas Pritzker;

             g. Glenn Dubin;

             h. Prince Andrew;

             i. Ehud Barak;

             j. Marvin Minsky;

       11.      All Documents concerning any confidentiality agreement, settlement agreement, or

other contractual agreement of any kind between Giuffre and any of the following individuals:

             a. Epstein;

             b. Wexner;

             c. Ghislaine Maxwell;

             d. Bill Richardson;

             e. George Mitchell;

             f. Thomas Pritzker;

             g. Glenn Dubin;

             h. Prince Andrew;

             i. Ehud Barak;

             j. Marvin Minsky;

       12.      All engagement letters between BSF and Giuffre.




                                                8
     Case 1:19-cv-03377-LAP Document 125-8 Filed 05/29/20 Page 12 of 12




                                         ALAN DERSHOWITZ,

                                         By his attorneys,

                                         /s/ Howard M. Cooper
                                         Howard M. Cooper (MA BBO# 543842)
                                         (pro hac vice)
                                         Christian G. Kiely (MA BBO# 684308)
                                         (pro hac vice)
                                         TODD & WELD LLP
                                         One Federal Street, 27th Floor
                                         Boston, MA 02110
                                         (617) 720-2626
                                         hcooper@toddweld.com
                                         ckiely@toddweld.com

                                         /s/ Imran H. Ansari
                                         Arthur L. Aidala (S.D.N.Y. Bar No. ALA-0059)
                                         Imran H. Ansari (S.D.N.Y. Bar No. IHA-1978)
                                         AIDALA, BERTUNA & KAMINS, P.C.
                                         546 Fifth Avenue, 6th Floor
                                         New York, New York 10036
                                         (212) 486-0011
                                         iansari@aidalalaw.com
                                         aidalaesq@aidalalaw.com


Dated: December 3, 2019




                                     9
